Journal Entries (1828-29): Journal 4: (1) Motion for leave to enter appeal *p. 237; (2) leave given to enter appeal *p. 244; (3) appeal bond approved, rule to show cause against reversal *p. 245; (4) continued *p. 341.
Papers in File: (i) Petition for leave to appeal; (2) transcript of record of probate court; (3) affidavit of Charles C. Hascall; (4) affidavit of William F. Moseley; (5) copy of notice of intention to petition for leave to appeal, proof of service; (6) motion for leave to appeal; (7) reasons for appeal; (8) appeal bond; (9) motion for rule to show cause against reversal; (10) draft of rule to show cause against reversal; (11) stipulation for withdrawal of appeal.
1824-36 Calendar, MS p. 177.